Arrêté du ministre de l'économie nationale du 1er avril 1992
portant institution d'un permis de recherche de substances
minérales du 2ème groupe dit permis «Cap Bon Marin ».

Le ministre de l'économie nationale ;

Vu le décret du ler janvier 1953 sur les mines ;

Vu le décret du 13 décembre 1948 instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 2ème groupe
ct l'ensemble des textes qui l'ont modifié ou complété ;

Vu la loi n° 85-93 du 22 novembre 1985 ratifiant le décret-loi n°-85-9 du 14
septembre 1985, institutant des dispositions spéciales concernant La recherche ct
la production des hydrocarbures liquides et gazeux :

Vu la loi n°879 du 6 mars 1987, portant modification du décret-loi
sus-mentionné ;

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la recherche et à la
production d'hydrocarbures liquides et gazeux ;

Vu le décret n° 86-200 du 7.février 1986 portant composition et fonctionne-
ment du comité consultatif des hydrocarbures :

Vu la demande déposée le 11 septembre 1991 à a direction générale des mines
r l'entreprise tunisienne d'activités pétrolières ci-après désignée «ETAPx, et
la société SAMEDAN OF TUNISIA INC ci-après désignée «SAMEDAN =
faisant élection de domicile à Tunis respectivement au 27bis. avenue Khéreddine
Pacha et 43, avenue Khéreddine Pacha, demande par laquelle ETAP et
SAMEDAN sollicitent l'attribution d'un permis de recherche de substances
minérales du 2ème groupe dit permis «Cap Bon Marin», portant sur 123$
rimètres élémentaires, soit 4952 kilomètres carrés situé dans le Golfe de
lammamet ;

Vu l'avis favorable émis parle comité consutatf des hydrocarbures lors de sa
réunion du 26 juillet 1991 ;

Vu: le rapport du directeur général.de l'énergie:

Arrête :

Article premier. — Est accordé à compter de la date de publication
au Journal officiel de la République tunisienne à l'entreprise tuni-
sienne d'activités pétrolières. (ETAP) et la Société SAMEDAN OF
TUNISIA INC. (SAMEDAN) un permis de recherche de substances
minérales du 2ème groupe dit permis «Cap Bon Marin» comportant
1238 périmètres élémentaires, soit 4952 kilomètres carrés, situé dans
le Golfe de Hammamet

Ce permis est délimité conformément aux dispositions de l'article 37
du décret du ler janvier 1953 sur les mines par les sommets et Les
numéros de repères figurant dans le tableau ci-après :

Coordonnées

Sommet Coordonnées Sommet

1 446-786 30 496.730
2 450-786 Fa 496.28
3 450-782 Es 490.728
4 476-782 5 490.720
s 476-774 A 486.720
6 Lots 35 486-718
7 Haqul 36 476-718
8 470-770 37 476-714
9 470.758 % AMTI4
10 SRTS 39 494-702
1 ATSTAS 40 492-702
12 ass ai 492-700
13 476-744 & 450.700
14 480-744 5 450.684
15 480-740 44 434-684
16 468-740 45 434-686
17 468-722 Fr 430.686
18 ATET2 47 420-688
19 476-720 &# Der
20 484-720 49 424-696
2 484-722 5 400.606
2 488-722 si 200 700
23 488-730 52 398-700
24 486-730 53 398-704
25 486-732 s 296.704
26 484-732 55 396.708
27 484-734 56 394-708
28 494-734 57 394-710
29 494-730 re DEN0

Sommet :Coordonnée Sommet Coordonnées
59 396-712 7 424-752
60 408-712 78 426-752
61 408-730 79 426-756
62 412-730 80 428-756
63 412-734 8l 428-758
64 404-734 8 430-758
65 404-740 83 430-764
66 414-740 #4 422-764
67 414-738 85 422-768
68 416-738 86 424-768
69 416-740 87 424-770
70 418-740 88 426-770
71 418-746 89 426-772
72 420-746 90 444-772
73 420-748 91 444-774
74 422-748 92 446-774
7 422-750 941 446-786
7% 424-750 a

Art. 2. — Les droits et obligations relatifs au présent Permis seront
régis par les dispositions du décret du ler janvier 1953 sur les mines et
par les lois sus-visées n° 85-93 du 22 novembre 1985, n° 87-9 du 6 mars
1987 et n° 90-56 du 18 juin 1990

Tunis, le ler avril 1992

Le ministre de l'économie nationale
SADOK RABAH
vu
Le Premier ministre
HAMED KAROUI

Arrêté du ministre de l'économie nationale du er avril 1992,
portant premier renouvellement du permis de recherche de
substances minérales du second groupe dit permis «Amilcar».

Le ministre de l'économie nationale.
Vu le décret du ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1948 instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 2ème groupe,
et l'ensemble des textes qui l'ont modifié ou complété:

Vu la loi n° 85:93 du 22 novembre 1985 ratifiant le décret-loi n°-85:9 du 14
septembre 198$ instituant des dispositions spéciales concernant la recherche et La
production des hydrocarbures liquides et gazeux ;

Vu la loi n° 879 du 6 mars 1987 portant modification du décret-loi
sus-mentionné :

Vu la loi n° 89-59 du 18 mai 1989 portant approbation de la convention, du
cahier.des charges et leurs annexes signés à Tunis le 25 octobre 1988 entre l'Etat
tunisien d'une part, l'entreprise tunisienne d'acuvités pétrolières (ETAP) et
Houston Oil and Minerals Of Tunisia (HOMT) d'autre part ;

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la recherche et à la
production d'hydrocarbures liquides et gazeux ;

Vu le décret n° 86-200 du 7 février 1986 portant composition et fonctionne-
ment du comité consultatif des hydrocarbures ;

Vu l'arrêté du 23 décembre 1988 portant institution du permis «Amilcar» au
profit d'ETAP et HOMT :

Vu l'arrêté du 12 septembre 1990, portant extension de la superficic du permis
«Amilcar» ;

Vu la lettre du 27 mars 1989 par laquelle HOMT à informé l'autorité
concédante de l'achat de la totalité de ses droits et obligations sur ledit permis
par la société British Gas Tunisia Inc. (BGT)

Vu la demande déposée le 22 octobre 1991 à la direction générale des mines,
demande par laquelle les compagnies ETAP et BGT ont sollicité le premier
renouvellement du permis «Amilcars ;

Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors de sa
réunion du 2 décembre 1991 ;

Vu le rapport du directeur général de l'énergie.

Arrête :

Article unique. — Est renouvelé au profit d'ETAP et de BGT pour
une période de trois ans prenant fin le 22 décembre 1994 le permis de

EEE
N° 22 Journal Officiel de la République Tunisienne — 10-14 avrit 1992 441
recherche de substances minérales du second groupe dit permis
«Amilcan».

Le permis renouvelé couvrira une superficie de 2 724 km2, soit 681
périmètres élémentaires et sera délimité par les sommets et les
numéros de repères suivants, conformément à l'article 37 du décret du
ler janvier 1953 sur les mines :

Sommets

Sommets N° de repères * de repères
1 448-544 23 478-476
2 476-544 24 490-476
3 476-534 25 490-466
4 496-534 26 468-466
5 49-536 27 468-486
6 508-536 28 462-486
7 508-510 29 462-496
8 498-510 30 468-496
9 498-504 31 468-512
10 496-504 3 464-512
ll 496-502 33 464-516
12 492-502 34 460-516
13 492-504 35 460-524
14 488-504 3% 448-524
15 488-508 37 448-528
16 484-508 38 442-528
17 484-504 39 442-520
18 482-504 40 436-520
19 482-494 41 436-518
20 480-494 42 432-518
21 480-492 43 432-548
2 478-492 44 448-548

Tunis, le ler avril 1992

Le ministre de l'économie nationale
SADOK RABAH
VU
Le Premier ministre
HAMED KAROUI

Arrêté du ministre de l'économie nationale du 1er avril 1992,
portant intitution d’un permis de recherche de substances
minérales du 2ème groupe dit permis «Fejaj».

Le ministre de l'économie nationale.

Vu le décret du ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1984 instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 2ème groupe,
et l'ensemble .des textes qui l'ont modifié ou complété;

Vu la loi n° 85-93 du 22 novembre 1985 ratifiant le décret-loi n° 85.9 du 14
septembre 1985, instituant des dispositions spéciales concernant la recherche et
la production des hydrocarbures liquides et gazeux ;

Vu la loi n°879 du 6 mars 1987 portant modification du décret-loi
sus-mentionné;

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la recherche et à la
production d'hydrocarbures liquides et gazeux ;

Vu le décret n° 86-200 du 7 février 1986 portant composition et fonctionne
ment du comité consultatif des hydrocarbures ;

Vu la demande déposée le 22 octobre 191 à la direction générale des mines
par l'entreprise tunisienne d'activités_pétrolières ci-après désignée «ETAP.
faisant éléction de domicile à Tunis au 27bis, avenue Khéreddine Pacha,
demande par laquelle ETAP sollicite l'attribution d'un permis de recherche de
substances minérales du 2ème groupe dit «permis Fejaj» comportant 1158
périmètres élémentaires, soit 4632 kilomètres carrés situé dans le gouvernorat de
Gabès;

Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors de sa
réunion du 2 décembre 1991 :

Vu le rapport du directeur général de l'énergie.
Arrête :

Article premier. — Est accordé à compter de la date de publication
du présent arrêté au Journal officiel de la République tunisienne à

l'entreprise tunisienne d'activités pétrolières (ETAP) un permis de
recherche de substances minérales du 2ème groupe dit permis
« Fejaj » comportant 1158 périmètres élémentaires soit une superficie
de 4632 kilomètres carrés.

Ce permis est délimité conformément aux dispositions de l'article 37
du décret du ler janvier 1953 sur les mines par les numéros de repères
et les sommets figurant dans le tableau ci-après :

Sommets N° de repères Sommets N° de repères
1 298-526 14 332-496
2 346-526 15 332-484
3 346-522 16 326-484
4 344-522 17 326-472
5 344-520 18 332-472
6 342-520 19 332-446
7 342-518 20 316-446
8 338:518 21 316-440
9 338-514 2 276-440

10 360-514 3 276-504
n 360-504 24 298-504
2 340-504 24/1 298-526
13 340-496

Art. 2. — Les droits et obligations relatifs au présent permis seront
régis par les dispositions du décret du ler janvier 1953 sur les mines et
par les lois sus-visées n° 85-93 du 22 novembre 1985, n° 87-9 du 6 mars
1987 et n° 90-56 du 18 juin 1990.

Tunis, le ler avril 1992

Le ministre de l'économie nationale
SADOK RABAH
vu
Le Premier munistre
HAMED KAROUI

Arrêté du ministre de l'économie nationale du 1er avril 1992
portant deuxième renouvellement des permis de recherche des
mines du 3ème groupe, aux lieux dits « Jebel Chemsl 2» à
« Jebel Chemsi 5 », gouvernorat de Gafsa.

Le ministre de l'économie nationale ;

Vu le décret du Ler janvier 1953 sur les mines et notamment son titre [I ;

Vu les arrêtés du 16 janvier 1986 portant institution des permis de recherche
des mines du 3ème gore n° 566.649 à 566,652, situés aux lieux dits « Jebel
Chemsi 2» à «Jebel Chemsi $ », gouvernorat de Gafsa, au profit de la
compagnie des phosphates de Gafsa :

Vu l'arrêté du 16 mars 1989 portant premier renouvellement des permis
sus-visés ;

Vu les demandes de deuxième renouvellement enregistrées le 21 novembre
1991 à la direction générale des mines sour les numéros 601.941 à 601,944,
présentées par la compagnie des phosphates de Gafsa :

Va l'avis favorable émis par le comité consultatif des mines lors de sa réunion
du 27 décembre 1991

Vu le rapport du directeur général des mines.

Arrête :

Article premier. — Sont renouvelés pour une période de trois (3)
années prenant fin le 27 janvier 1995 inclus, les permis de recherche du
3ème groupe n° 566.649 à 566.652, institués par les arrêtés du 16
janvier 1986

Art. 2. — Au cours de la période visée à l’article premier ci-dessus,
la compagnie des phosphates de Gafsa devra effectuer des travaux de
recherche utiles régulièrement poursuivis, représentant une dépense
dont le montant global ne devra pas être inférieur à neuf mille dinars
(9.000 D) par permis.

Se ee k ni

442 Joumal-Officiel de la République Tunisienne - 10-14 avril 1992 N° 2
